Citation Nr: 1642648	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include hypertension and claimed as chest pain.

2.  Entitlement to service connection for arthritis, right elbow.

3.  Entitlement to service connection for arthritis, left elbow.

4.  Entitlement to service connection for generalized arthritis.

5.  Entitlement to service connection for ganglion cyst, left wrist.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a chronic disability characterized by dizziness.

11.  Entitlement to service connection for a pulmonary disability, claimed as breathing problems.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for carpal tunnel syndrome, right wrist.

14.  Entitlement to service connection for carpal tunnel syndrome, left wrist.

15.  Entitlement to service connection for a right arm condition, including arthritis.

16.  Entitlement to service connection for a left arm condition, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2005.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Roanoke, Virginia RO currently has jurisdiction of the appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of the hearing has been associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

All issues save entitlement to service connection for hypertension, generalized arthritis, and for right and left arm arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension was diagnosed within one year of separation from service.

2.  On May 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for generalized arthritis was requested.

3.  On May 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for a right arm condition, including arthritis, was requested.

4.  On May 3, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to service connection for a left arm condition, including arthritis, was requested.


CONCLUSIONS OF LAW

1.  Hypertension may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for generalized arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right arm condition, including arthritis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left arm condition, including arthritis, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In this case, the Veteran reported during his Board hearing that he had two blood pressure readings within one year of separation from service that were suggestive of hypertension and was started on medication that he had been taking from that time.  These assertions are supported by an April 2006 VA treatment record that noted the Veteran had a history of hypertension with a diagnosis in 2003, but that he was not on medication or receiving any treatment.  At that time, the Veteran's blood pressure was 134/93 and he was diagnosed with hypertension.  He was prescribed Lisinopril for the elevated blood pressure.  A January 2007 private treatment noted a history of hypertension, although the Veteran's blood pressure at that time was 124/86.  A subsequent September 2007 private treatment record included a blood pressure of 134/98 and also noted a diagnosis of hypertension.  A January 2010 VA treatment record included a blood pressure finding of 148/91 and a diagnosis of essential hypertension.  Finally, during service in April 2003 the Veteran's blood pressure was 148/98 and in May 2003 it was 130/100, as well as June 2003 in-service records noting elevated blood pressure.  

For VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm Hg or greater and/or systolic blood pressure predominantly 160mm, or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  The Board recognizes that a diagnosis of hypertension must be based on 2 or 3 readings per occasion, taken over at least 3 different days.  It is unclear whether the initial documented post-service diagnosis of hypertension in April 2006 was based on these criteria; however, given the prescription of medication, the subsequent findings, and continued diagnoses, the Board will afford the Veteran the benefit of the doubt that he had a diagnosed hypertension disability for VA purposes from at least April 2006.  

Given the foregoing, the Board concludes that entitlement to service connection for hypertension is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).

The Board notes that the Veteran's original claim was one for chest pain; however, during his Board hearing he clarified that his only cardiovascular claim was one for hypertension.  As such, the Board considers the foregoing to represent a complete grant of benefits with respect to this issue.

Withdrawal of Claims of Service Connection for Generalized Arthritis and Right and Left Arm Conditions, Including Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes the July 2010 Statement of the Case (SOC) included the issues of entitlement to service connection for generalized arthritis and right and left arm conditions, including arthritis.  The Veteran properly appealed these issues in his August 2010 substantive appeal.  However, the Veteran subsequently indicated during his May 2016 Board hearing that he wished to withdraw his appeal of those issues.  Specifically, as to the right and left arm arthritis claims, the representative and the Veteran initially outlined his contentions regarding his bilateral wrist and elbow claims.  When discussing the overall arm claim, however, the Veteran stated that the problems were, "Just the elbows and the wrists" and that as to the claims for the right and left arms he indicated, "I think it's duplicative."  See Board Hearing Transcript, page 19.  Separate and specific claims for the bilateral elbows and wrists are currently on appeal.  As to the generalized arthritis claim, the Veteran denied problems with the hips, ankles, and fingers and confirmed that his arthritis claims were limited to the shoulders, elbows, wrists, and knees.  See Board Hearing Transcript, page 20.  

The Board finds the foregoing a clear statement of intent not to pursue an appeal with respect to these service connection issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to service connection for generalized arthritis and right and left arm conditions, including arthritis, have been properly withdrawn by the Veteran and dismisses the claims.


ORDER

Entitlement to service connection for hypertension is granted.

The appeal regarding the claim of entitlement to service connection for generalized arthritis is dismissed. 

The appeal regarding the claim of entitlement to service connection for a right arm condition, including arthritis, is dismissed.

The appeal regarding the claim of entitlement to service connection for a left arm condition, including arthritis, is dismissed.



REMAND

During his May 2016 Board hearing the Veteran testified that he had experienced ongoing symptoms of all the claims on appeal since service (other than those adjudicated above).  

In addition, as to the dizziness the Veteran testified during his Board hearing that he had been diagnosed with a cyst on his brain in approximately October 2010, but that he had complained of headaches and dizziness during service.  In 2013 they removed the cyst.  The Veteran claimed that at the time of diagnosis in 2010 the VA doctor had associated the cyst with the Veteran's active service.  He had continued to experience dizziness and headaches after the surgery, but not to the extent as before the removal of the cyst.  

As to the pulmonary problems, the Veteran testified during his Board hearing that he had been diagnosed with chronic obstructive pulmonary disease (COPD) during service and that the diagnosis continued to the present.  The Veteran was not on medication, but was working on quitting smoking.  The Veteran's service treatment records support his claim, as an April 2003 record included a diagnosis of COPD.  It is unclear, however, if there is a current diagnosis of COPD, as the Veteran has reported a current diagnosis, but post-service treatment records include multiple normal examinations of the lungs / pulmonary system and not notation of a COPD diagnosis.

As to the ganglion cyst, the Veteran indicated during his Board hearing that he had been diagnosed with this problem in service and had the problem at present, which he displayed during the hearing.  The diagnosis had been confirmed by a medical professional within the year.  The Veteran's service treatment records include an April 2005 diagnosis of a ganglion cyst on the left wrist.

As to the sleep apnea claim, the Veteran noted during his Board hearing that he had undergone a sleep study in service, which had shown snoring, but not a diagnosable sleep apnea disability.  Since that time, he reported ongoing problems with snoring and stopping breathing.  In September 2003, the Veteran complained of snoring since 1996 that would wake him up at night.  The Veteran was tired in the morning, despite 8 hours of sleep and had a difficult time breathing out of his nostrils.  The assessment was rule out sleep apnea and he was referred for a sleep study.  Following the sleep study, however, a March 2004 record noted that there was no evidence of obstructive sleep apnea and assessed only primary snoring.

As to the various arthritis claims, the Veteran testified that he had been diagnosed with arthritis by his private treatment provider (a Dr. Weeks (?) in Charleston) in 2012 based on x-rays.  The Veteran indicated that he needed to obtain and submit those records.  He had injured his right shoulder in service and it had remained very stiff and sore.  He also was missing an extensive amount of cartilage in both knees.  During service, the Veteran was diagnosed with a right shoulder strain in August 2001.  In September 2003, in service, the Veteran had a probable strain of the right elbow / arm.  In October 2003, he reported continued pain.  The Board also notes that an April 2006 VA treatment record included the Veteran's complaints of left shoulder pain, although no diagnosis was noted at that time.  A January 2007 private treatment record included the Veteran's complaints of left shoulder problems with no known injury.  He was diagnosed with rotator cuff syndrome.  A January 2010 VA treatment record noted diagnoses of bilateral carpal tunnel syndrome and right knee pain, with a reported history of prior right knee contusion and right knee cartilage injury.  The record included the Veteran's report of having been lying down watching football and on rising hearing a pop and having had experienced right knee pain since that time.  That said, another January 2010 VA treatment record indicated that the Veteran had experienced bilateral knee pain and that it had simply worsened in the last week due to the incident while watching football and was further aggravated a week later when his right knee popped and he fell while getting out of bed.  

As to the bilateral carpal tunnel syndrome, the Veteran had been sent to physical therapy for his problems during service and received wrist braces with instructions to wear them as much as possible or when the wrists started to get inflamed.  In September and October 2000, the Veteran had a left wrist sprain.  August 2001 service treatment records included notations of bilateral wrist pain for 1 year and a finding of rule out carpal tunnel syndrome.  In September 2001, he was treated for probable bilateral carpal tunnel syndrome.  In November 2001, the Veteran reported a 2-year history of left wrist pain.  The assessment was midcarpal laxity / pain that was greater in the left than the right.  April 2002 and May 2002 service treatment records noted the Veteran's complaints of chronic bilateral wrist pain.  The Veteran underwent physical and occupational therapy for the wrist problems.  

As no medical examination has been conducted to consider whether the Veteran has current diagnoses as to the foregoing problems and, if so, whether such current disabilities were incurred in or are otherwise related to service, the Board concludes that a remand is required for each of these issues.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide authorization for VA to obtain private treatment records from a Dr. Weeks (sp?) in Charleston, based on his statements during the May 2016 Board hearing.  The Veteran should be informed that, in the alternative, he may submit the medical records to the Board directly.

2.  Schedule the Veteran for appropriate examination(s) for his claimed dizziness, pulmonary, ganglion cyst, bilateral carpal tunnel, sleep apnea, and orthopedic (bilateral shoulders, elbows, and knees) claims.  The examiner(s) is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner(s) is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner(s) is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed dizziness, pulmonary, ganglion cyst, bilateral carpal tunnel, sleep apnea, and orthopedic (bilateral shoulders, elbows, and knees) disability was incurred in or is otherwise related to the Veteran's service. 

The examiner(s) is invited to consider the Veteran's numerous complaints and treatment in service for the above problems, including the diagnoses of bilateral carpal tunnel syndrome, COPD, orthopedic strains, and left wrist ganglion, as well as a post-service physician's purported link of the brain cyst to service with associated dizziness.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


